Wheeler, J.
We think the Court did not err in its judg*246ment. A knowledge of the language of the statute enables us to perceive that the word “at” was omitted, no doubt by accident, after the word “bet.” We know that is the appropriate word to supply the omission. But were it not for our acquaintance with the subject, we might suppose the omission as well supplied by any other word which would make sense and render' the sentence complete. It is evident that some word has been casually omitted.. But, if we were at liberty to supply such an omission by intendment, there is nothing in the indictment which indicates that the omitted word should be at or in, rather than by or was, or any other word or phrase which would render the sentence grammatically accurate and complete. There is no more authority in law to supply this omission with the word at or in, than there would be had .any other word in the sentence been omitted, to supply the appropriate word. And it will not be contended that there are not words in the description of the offence, the omission of which would be fatal to the indictment. In fine, it is clear that the word omitted is essential to the certainty necessary in the description of the offence. It cannot be supplied by intendment, and, of consequence, the omission must be fatal to the indictment. The judgment is affirmed.
Judgment affirmed.